Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4385 Page 1 of 7




                          THE UNITED STATES DISTRICT COURT
                                THE DISTRICT OF UTAH


 STACY MICKELSEN, KIRK R. MICKELSEN, and                 MEMORANDUM DECISION AND
 AMY V. BELLUM,                                          ORDER DENYING MOTION TO
                                                         EXCLUDE TESTIMONY OF
                        Plaintiffs,                      PLAINTIFFS’ EXPERT
                                                         BERNARD CORNELISSEN
 v.

 ARAMARK SPORTS &                                        Lead Case No. 4:18-cv-00072-DN-PK
 ENTERTAINMENT SERVICES,
                                                         Member Case No. 2:18-cv-00158
                        Defendant,
                                                         District Judge David Nuffer
 and,                                                    Magistrate Judge Paul Kohler

 IN THE MATTER OF COMPLAINT OF SUMMER
 PARADISE, INC., ROGER COMSTOCK, TRACEE
 COMSTOCK, PRESTON MILLER, SANDY
 MILLER, BRIAN HORAN, KIM HORAN, DAVE
 DANIELS, BUD BULLARD, KRISTI BULLARD,
 CRAIG CURTIS, EARLYN CURTIS, DONALD
 BELLUM, STEVE MILLS, GREG PICKEREL,
 GINA PICKEREL, TROY SEYFER, GLENN
 LEWIS, REX ROLLO, NADINE ROLLO, STEVEN
 TYCKSEN, RUTH TYCKSEN, ROGER COOK,
 COLLEEN COOK, and KEVIN DANIELS as
 Owners or Owners Pro Hac Vice of a 2001 73-foot
 Stardust Houseboat “SUMMER PARADISE” for
 Exoneration from or Limitation of Liability,

                       Petitioners.

        This action consists of two consolidated cases arising from an explosion that occurred on

the Summer Paradise houseboat in July 2017 resulting in the tragic death of one occupant and

severe injuries to several others. The lead case is a negligence action by injured Summer

Paradise occupants (“Plaintiffs”) against defendant Aramark Sports & Entertainment Services
Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4386 Page 2 of 7




(“Aramark”). The member case is an action brought by the owners of the Summer Paradise

houseboat (“Petitioners”) to limit their liability for the damages caused by the explosion.

           A key issue in the case is whether the hose which drained overflow fuel into the lake was

intact and secured to the hull at the time of the explosion, or whether it had broken off at an

earlier date and was lying in the engine compartment.

           In an expert report dated November 3, 2019, Aramark’s expert Arun Kumar stated his

opinion that the drain hose was still attached to the hull at the time of the explosion. 1 This

opinion was based, in part, on calcium deposits found on the drain hose’s fitting consistent with

exposure to outdoor elements. 2

           Plaintiffs’ joint expert report was co-authored by Carl Finocchiaro and Bastiaan

Cornelissen. Cornelissen rebuts Dr. Kumar’s opinion, stating that there is no scientific basis to

infer from the presence of calcium-bearing deposits on the fracture surface of the fuel drain that

the fractured fitting was in place in the hull at the time of the explosion. 3

           Aramark has filed a motion to exclude Mr. Cornelissen’s opinion pursuant to Federal

Rule of Evidence 702 (the “Motion”). 4 Plaintiff filed an opposition memorandum. 5 Aramark

filed a reply memorandum. 6 For the reasons stated below, the Motion will be DENIED.




1
    Expert Report of EAG Laboratories (Kumar Report) at 5, docket no. 158-4.
2
    Id.
3
    Expert Report of Spectrum Forensics (Finochiarro and Cornelissen Report) at 64, docket no. 158-2.
4
 Aramark Sports & Entertainment Services, LLC’s Motion to Exclude Expert Testimony of Plaintiffs’ Expert
Bastiaan Cornelissen (Motion), docket no. 158, filed Oct. 13, 2020.
5
 Plaintiffs’ Response Opposing Aramark Sports and Entertainment Services, LLC’s Motion to Exclude Expert
Testimony of Plaintiffs’ Expert Bastiaan Cornelissen (Opposition), docket no. 169, filed Oct. 27, 2020.
6
 Reply Memorandum in Support of Aramark Sports and Entertainment Services, LLC’s Motion to Exclude Expert
Testimony of Plaintiffs’ Expert Bastiaan Cornelissen (Reply), docket no. 175, filed Nov. 10, 2020.



                                                                                                            2
Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4387 Page 3 of 7




                                                 DISCUSSION

                         Standard of review for the admissibility of expert testimony

           Federal Rule of Evidence 702 addresses the admissibility of expert testimony:

                    A witness who is qualified as an expert by knowledge, skill,
                    experience, training, or education may testify in the form of an
                    opinion or otherwise if: (a) the expert’s scientific, technical, or
                    other specialized knowledge will help the trier of fact to
                    understand the evidence or to determine a fact in issue; (b) the
                    testimony is based on sufficient facts or data; (c) the testimony is
                    the product of reliable principles and methods; and (d) the expert
                    has reliably applied the principles and methods to the facts of the
                    case. 7

The district court is tasked with the responsibility of serving as the gatekeeper of expert

testimony. 8 It has “broad latitude” in deciding “how to determine reliability” and in making the

“ultimate reliability determination.” 9

           The Federal Rules of Evidence generally favor the admissibility of expert testimony: “the

rejection of expert testimony is the exception rather than the rule.” 10 Often times the appropriate

means of attacking shaky but admissible expert testimony is through “[v]igorous

cross-examination [and the] presentation of contrary evidence.” 11 Thus, the district “court’s role

as gatekeeper is not intended to serve as a replacement for the adversary system.” 12




7
    FED. R. EVID. 702.
8
    Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).
9
    Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 142 (1999).
10
  FED. R. EVID. 702 Advisory Committee Notes; Heer v. Costco Wholesale Corp., 589 Fed. App’x 854, 861 (10th
Cir. 2014).
11
     Daubert, 509 U.S. at 596.
12
  United States v. 14.38 Acres of Land, More or Less Situated in Leflore Cty, State of Miss, 80 F.3d 1074, 1078 (5th
Cir. 1996).



                                                                                                                   3
Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4388 Page 4 of 7




           However, “[t]o say this is not to deny the importance of [the] gatekeeping

requirement.” 13 “Expert evidence can be both powerful and quite misleading because of the

difficulty in evaluating it.” 14 “The objective of [the gatekeeping] requirement is to ensure the

reliability and relevancy of expert testimony.” 15 “It is to make certain that an expert, whether

basing testimony upon professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert in the relevant field.” 16

And “it is the specific relation between an expert’s method, the proffered conclusions, and the

particular factual circumstances of the dispute . . . that renders [expert] testimony both reliable

and relevant.” 17

           “The proponent of expert testimony bears the burden of showing that its proffered

expert’s testimony is admissible.” 18 “In determining whether expert testimony is admissible, the

district court generally must first determine whether the expert is qualified ‘by knowledge, skill,

experience, training, or education’ to render an opinion.” 19 “Second, if the expert is sufficiently

qualified, the court must determine whether the expert’s opinion is reliable by assessing the

underlying reasoning and methodology.” 20




13
     Kuhmo Tire Co., Ltd., 526 U.S. at 152.
 Daubert, 509 U.S. 595 (quoting Weinstein, Rule 702 of the Federal Rules of Evidence is Sound; It Should Not Be
14

Amended, 138 F.R.D. 631, 632 (1991)).
15
     Kuhmo Tire Co., Ltd., 526 U.S. at 152.
16
     Id.
17
     Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1234 (10th Cir. 2005).
18
     United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009).
19
     Id. (quoting FED. R. EVID. 702).
20
     Id.



                                                                                                              4
Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4389 Page 5 of 7




                              Mr. Cornelissen’s opinion will not be excluded

           Mr. Cornelissen is responsible for the following sections of the Finochiarro and

Cornelissen Report:

                •   “The Presence of Calcium on the Fracture Surface Does Not
                    Support the Conclusion that the Fuel Hose Drain Fitting Remained
                    in Place Until the Time of the Explosion.”
                •   “Calcium is Ubiquitous on Fuel System Components and in the
                    Environment.”
                •   “EDS Analysis is a Semi-Quantitative Technique and Does Not
                    Provide Information Regarding Quantities of Elements.” 21

His opinions are summarized in Opinion 6 in the “Conclusions” section:

                    [T]here is no scientific basis to infer from the presence of calcium-
                    bearing deposits on the facture surface of the fuel drain that the
                    fractured fitting remained in place in the hull until the time of the
                    explosion.” 22

           Aramark contends that Mr. Cornelissen’s opinion should be excluded from trial pursuant

to Rule 702 because it: (1) is unsupported by the methods and standards accepted within the

scientific community in its use of the terms “amounts” and “concentrations”; and (2) incorrectly

assumes that Dr. Kumar’s observations and analysis are based solely on EDS testing, without

any other visual analysis. 23

                                       “Amounts” and “concentrations”

           Dr. Kumar relies on EDS testing to compare the “amounts” of calcium and silicon found

on various components on the houseboat to determine the location of the fractured fitting at the

time of the explosion. 24 According to Mr. Cornelissen, Dr. Kumar’s analysis is invalid because



21
     Opposition at 7.
22
     Finocchiaro and Cornelissen Report at 64.
23
     Motion at 3.
24
     Kumar Report at 4-5.



                                                                                                    5
Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4390 Page 6 of 7




EDS testing can only be used to determine the “concentrations” of certain deposits, not the

“amounts.” 25

            Aramark moves to exclude Mr. Cornelissen’s opinion on the ground that there is no

distinction between “amounts” and “concentrations” in the context of EDS testing. According to

Aramark, these terms are synonymous and are used interchangeably within the scientific

community, so Dr. Kumar’s use of “amounts” rather than “concentrations” does not diminish the

credibility of his opinion. 26

            Both sides cite examples from scientific literature in support of their respective positions.

Aramark cites examples in which “amounts” and “concentrations” are used interchangeably in

the context of EDS testing. 27 Plaintiffs cite examples in which they are used to mean different

things. 28

            The scientific literature cited by the parties is inconclusive. Based on the evidence

submitted by the parties, it cannot definitively be said that “amounts” and “concentrations” mean

the same thing in the context of EDS testing. Accordingly, Mr. Cornelissen’s opinion founded on

the idea they mean different things is not necessarily flawed or scientifically unreliable. The

Motion will not be granted on this ground.

                                               Other visual analysis

            Aramark contends Mr. Cornelissen’s opinion incorrectly assumes that Dr. Kumar’s

observations and analysis are based solely on EDS testing, without any optical microscopy or




25
     Deposition of Baastian Cornelissen at 31:21-32:3.
26
     Motion at 3-5.
27
     Id.; Reply at 4.
28
     Opposition at 8-10.



                                                                                                        6
Case 4:18-cv-00072-DN-PK Document 205 Filed 04/13/21 PageID.4391 Page 7 of 7




other visual analysis. 29 While this may undermine the credibility of Mr. Cornelissen’s opinion, it

does not render his entire opinion so unreliable that it should be excluded from trial. Any failure

by Mr. Cornelissen to address certain elements of Dr. Kumar’s analysis may be addressed

through cross-examination.

                                                  ORDER

           For the reasons stated above, IT IS HEREBY ORDERED that the Motion is DENIED.

Mr. Cornelissen will be permitted to testify to his opinions and the bases therefor described in

the June 30, 2020 expert report he co-authored with Carl Finocciaro. Mr. Cornelissen’s

testimony will be limited in scope to his opinions contained in the following sections of the

report:

               •      “The Presence of Calcium on the Fracture Surface Does Not Support the
                      Conclusion that the Fuel Hose Drain Fitting Remained in Place Until the Time of
                      the Explosion.”
               •      “Calcium is Ubiquitous on Fuel System Components and in the Environment.”
               •      “EDS Analysis is a Semi-Quantitative Technique and Does Not Provide
                      Information Regarding Quantities of Elements.”
               •      Opinion 6 in the “Summary of Opinions.”

           Signed April 13, 2021.

                                                  BY THE COURT

                                                  _____________________________
                                                  David Nuffer
                                                  United States District Judge




29
     Motion at 5-7.



                                                                                                        7
